Citation Nr: 0001276	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant                    



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946, including as a prisoner of war (POW) from March 1945 to 
August 1945, and from October 1950 to May 1951.  He died on 
August [redacted], 1991.  The appellant is his surviving spouse.  
Her claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
November 1991.  

2.  The RO notified the appellant of its decision and advised 
her of her appellate rights by letter dated December 1991, 
but the appellant did not submit a notice of disagreement 
with the RO's November 1991 decision.

3.  The evidence associated with the claims file subsequent 
to the RO's November 1991 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, but by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1991 decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  The Board acknowledges that 
the RO, in a rating decision dated February 1998 and 
Statement of the Case dated March 1998, characterized the 
issue before the Board as entitlement to service connection 
for the cause of the veteran's death due to tobacco use or 
nicotine dependence in service.  However, because the issue 
of service connection for the cause of the veteran's death 
was previously denied and not appealed, and the appellant's 
new etiological theory of in-service tobacco use/nicotine 
dependence does not amount to a new claim, the submission of 
new and material evidence is required to reopen the 
previously denied claim.  Ashford v Brown, 10 Vet. App. 120, 
123-125 (1997). 

The RO initially denied the appellant service connection for 
the cause of the veteran's death in November 1991.  The RO 
based its decision on the following findings: (1) metastatic 
lung cancer, which was listed on the veteran's death 
certificate as the cause of his death, was not incurred or 
aggravated in service; 
(2) metastatic lung cancer did not manifest within a 
presumptive period; and (3) there was no relationship between 
the cause of the veteran's death and any service-connected 
disability. 

In denying the appellant's claim, the RO considered the 
veteran's service medical and personnel records, which 
confirm that the veteran was a POW from March 1945 to August 
1945; letters from Howard V. Mishler, M.D., dated January 
1947 and April 1949; VA examination reports dated March 1947, 
December 1948, June 1951, July 1951, July 1956, and May 1962; 
a letter from Elmer R. Swanson, M.D., dated July 1956; a VA 
POW questionnaire and protocol examination dated August 1986, 
October 1986 and November 1986; a copy of the veteran's death 
certificate; and a statement of the appellant received in 
September 1991.  The RO notified the appellant of its 
November 1991 decision and advised her of her appellate 
rights by letter dated December 1991.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The 
appellant in this case did not file an NOD with the RO's 
November 1991 decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216 (1994); Suttman v. Brown, 5 Vet.App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the appellant's 
claims file since the RO's November 1991 decision includes: 
(1) service medical records; (2) a copy of the veteran's 
death certificate; (3) records from Fairview General Hospital 
dated in 1976; (4) an August 1986 POW questionnaire and 
application for medical benefits; (5) records of the 
veteran's treatment at Med Center and Cleveland Clinic 
Hospital from 1989 to 1991; (6) records from Southwest 
General Hospital dated 1991; (7) a nicotine dependence 
questionnaire received in October 1997; (8) hearing testimony 
of the appellant presented in June 1998; and (9) statements 
of the appellant and representative received in July 1997, 
March 1998, May 1998, June 1998; August 1998; and October 
1998, March 1999 and October 1999.

The veteran's death certificate, service medical records and 
POW questionnaire confirm that the veteran began smoking in 
service and died as a result of metastatic lung cancer.  (The 
appellant contends that the back of the veteran's death 
certificate shows ischemic heart disease as one of the causes 
of the veteran's death.  However, the information to which 
the appellant refers is noted in the instruction section of 
the death certificate as an example, and is not in any way 
related to the veteran.) 

The medical records track the veteran's progress as he 
battled cancer, but do not include a discussion of the 
etiology of the cancer.  The records from Med Center and 
Cleveland Clinic Hospital, which include laboratory results, 
reflect treatment for an insect bite in 1989 and for lung 
cancer from 1990 to 1991.  In October 1990, the veteran 
presented with flu-like symptoms and pneumonia was initially 
diagnosed.  Chest CT scans later revealed a mass, which was 
determined to be lung cancer.  According to these records, 
the veteran received chemotherapy and radiation for his 
cancer, which ultimately metastasized and necessitated pain 
management.  In April 1991, Robert M. Fine, M.D., noted that 
the veteran had a 45-pack year history of smoking and had 
quit in 1979.

The records from Fairview General Hospital and Southwest 
General Hospital reflect that the veteran was treated for an 
ankle lesion in 1976 and for back pain in 1991.  During the 
latter visit, it was noted that the veteran was undergoing 
chemotherapy and radiation for small cell cancer.

The remainder of the evidence consists of written statements 
and testimony of the appellant.  They reflect her belief that 
the veteran died as a result of activities engaged in during 
active service.  She first contends that the veteran used 
tobacco and became nicotine dependent in service, and the 
smoking caused him to develop cancer.  In support of this 
particular contention, the appellant completed a nicotine 
dependence questionnaire.  Therein, it was indicated that the 
veteran began using tobacco in June 1944, smoked a pack a 
day, and quit smoking in March 1981.  Secondly, she contends 
that the veteran's death was due to his exposure to sewer 
gases while working on sewer detail as a POW.  She alleges 
that as a result of the exposure, the veteran had breathing 
problems and pain in his lungs in service and frequent bouts 
of pleurisy after service.  She believes these symptoms were 
the initial manifestations of the veteran's lung cancer.  
Thirdly, she contends that the veteran died as a result of 
ischemic heart disease, which manifested as swelling in the 
legs while held as a POW.  

With the exception of the service medical records, the copy 
of the veteran's death certificate, and the August 1986 POW 
questionnaire and application for medical benefits, the 
evidence presented subsequent to the RO's November 1991 
denial is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that at least some of the evidence submitted 
since November 1991 is new.  

The Board does not, however, find that the evidence is 
material.  Although it bears directly and substantially upon 
the specific matter under consideration, by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The new evidence does not include a 
medical opinion establishing that the veteran's metastatic 
lung cancer was incurred or aggravated in service or 
manifested within a presumptive period, or that there was a 
relationship between the cause of the veteran's death and any 
service-connected disability.  Rather, the only evidence the 
appellant has submitted that defeats any of the bases of the 
RO's November 1991 decision is her own statements linking the 
cause of the veteran's death to his period of service.  The 
Board acknowledges that the appellant is medically trained as 
a nurse.  However, her statements in this case do not 
constitute probative medical evidence linking the cause of 
the veteran's death to in-service tobacco use, nicotine 
dependence, sewer gas exposure or heart disease because there 
is no evidence that she has special knowledge in the fields 
of pulmonology or cardiology, or that she participated as a 
medical professional in the veteran's treatment of lung 
cancer.  Black v. Brown, 10 Vet.App. 279, 283-4 (1997) 
(holding that a nurse's opinion regarding the etiology of her 
husband's disability is not probative medical evidence 
because she had no special knowledge regarding her husband's 
cardiac condition and she did not participate in his 
treatment). 

Inasmuch as the appellant has not submitted new and material 
evidence, or evidence establishing any of the elements that 
were missing at the time the RO initially denied her claim in 
November 1991, her claim may not be reopened and must be 
denied.


ORDER

New and material evidence not having been submitted, service 
connection for the cause of the veteran's death is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

